Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-18, 20 and 22 are currently pending in the instant application.  Applicants have amended claims 2-4, 6, 8-10, 12-18, 20 and 22 and canceled claims 19 and 21 in an amendment filed on June 18, 2020.  Claims 1-18, 20 and 22 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/US2018/066300, filed on December 18, 2018 which claims benefit of US Provisional Applications 62/607,151, filed on December 18, 2017 and 62/728,764, filed on September 8, 2018. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 17, 2020; January 14, 2022 and March 10, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosures statement have been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-18, 20 and 22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 1 recites the limitation “at least one gamma hydroxybutyrate or a salt, hydrate, tautomer or solvate, or complex thereof as the active pharmaceutical ingredient” but there is no mention of “an active pharmaceutical ingredient” earlier in the claim.  Therefore, it is unclear what active pharmaceutical ingredient Applicants are referring to with this limitation.  There is insufficient antecedent basis for this limitation in the claim.  Applicants are suggested to amend the limitation so that it now reads “at least one gamma hydroxybutyrate or a salt, hydrate, tautomer or solvate, or complex thereof as an active pharmaceutical ingredient”.

Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 7 recites the limitation “wherein the carbonate or bicarbonate of an alkali or alkaline earth metal” which is dependent on claim 1 but there is no mention of “a carbonate or bicarbonate of an alkali or alkaline earth metal” in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be 

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6-8, 12-16, 18, 20 and 22 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Singh, et al. (WO 2016/087952) in view of Frucht, et al. (Movement Disorders, 2005, 20, pages 1330-1337). Applicants claim 

    PNG
    media_image1.png
    464
    641
    media_image1.png
    Greyscale


The Scope and Content of the Prior Art (MPEP §2141.01)
Singh, et al. teaches a gastro-retentive release powder formulation comprising a powder comprising metformin hydrochloride, xylitol, sodium alginate, pregelatinized starch, sodium bicarbonate, calcium carbonate, methyl paraben, propyl paraben, strawberry flavor, sucralose and colloidal silicon dioxide.  The reference also teaches 
Frucht, et al. teaches the well-known use of sodium oxybate for the treatment of cataplexy and ethanol-responsive movement disorders (see pages 1330-1331).
The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Singh, et al. and the instant invention is that the prior art does not teach a specific composition containing gamma hydroxybutyrate but broadly teaches that sodium oxybate can be used also.  	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Lemin, 141 USPQ 814, it was well established that when a prior art teaches a broader genus then the instant compounds are obvious to a skilled artisan because one would be motivated to prepare compounds embraced by the reference genus with the expectation that the obtained compounds would have the desired activity taught in the reference . For example, it is obvious to prepare a composition comprising sodium oxybate  when the art teaches a composition comprising metformin hydrochloride but broadly teaches that other active ingredients can be used including sodium oxybate with a reasonable expectation of success.  Specifically, a metformin Singh, et al. (WO 2016/087952 A1) with the purpose of preparing more gastroretentive extended release suspension compositions.  A strong prima facie obviousness has been established.


IV.	Objections

Improper Multiple Dependent Claims
Claim 16 is objected to under  37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See  MPEP  § 608.01(n).  Applicants should amend the phrase “any of claims 1 to 15” so that it now reads “any one of claims 1 to 15”.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626